Case 6:20-cv-00821-RRS-PJH Document 13 Filed 12/16/20 Page 1 of 1PagelID#: 68

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
THOMAS CLEMENTS CIVIL ACTION NO. 6:20-cv-00821
VERSUS JUDGE SUMMERHAYS
HANCOCK WHITNEY BANK, MAGISTRATE JUDGE HANNA
BY MERGER WITH
MIDSOUTH BANCORP
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna for
report and recommendation. After an independent review of the record, and noting the
absence of any objections, this Court concludes that the Magistrate Judge’s report and
recommendation is correct and adopts the findings and conclusions therein as its own.
Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that defendant Hancock
Whitney Bank’s motion to dismiss (Rec. Doc. 3) is DENIED, the plaintiff Thomas
Clements shall file an amended complaint not later than twenty-one days after the date of
this judgment, and Hancock Whitney is granted leave of court to file another motion to
dismiss following its review of the amended complaint if such a motion is necessary and

appropriate, consistent with the report and recommendation.

Signed at Lafayette, Louisiana, this \Griay of \ ete mb.a~ , 2020,

 

 
